DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, and 19-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, 10-14, and 19, the prior art of record does not disclose or suggest the recited “second temperature sensor overlapping only a second resistance heating element of the plurality of resistance heating elements and not overlapping any other of the plurality of resistance heating elements…supply an electrical power amount of the power control circuit so that temperatures of all of the plurality of resistance heating elements are heated to a first predetermined temperature…cut off the electrical power supplied from the power control circuit to all of the plurality of resistance heating elements in response to sensing, via the second temperature sensor, that the second resistance heating element has reached a second predetermined temperature prior to sensing, via the first temperature sensor, that the first resistance heating element has reached the first predetermined temperature” along with the remaining claim limitations.
Regarding claim 15, the prior art of record does not disclose or suggest the recited “second temperature sensor overlapping only a second resistance heating element of the plurality of resistance heating elements and not overlapping any other of the plurality of resistance heating elements…control supply of the electrical power from the power controller so that temperatures of all of the plurality of resistance heating elements are heated to a first predetermined temperature…cut off the electrical 
Regarding claims 16 and 17, the prior art of record does not disclose or suggest the recited “second temperature sensor overlapping only a second resistance heating element of the plurality of resistance heating elements and not overlapping any other of the plurality of resistance heating elements…temperatures of all of the plurality of resistance heating elements are heated to a first predetermined temperature…electrical power supplied to all of the plurality of resistance heating elements is cut off in response to sensing, via the second temperature sensor, that the second resistance heating element has reached a second predetermined temperature” along with the remaining claim limitations.
Regarding claims 20-33 and 40, the prior art of record does not disclose or suggest the recited “second temperature sensor opposite a second resistance heating element of the plurality of resistance heating elements such that only two of the plurality of electric temperature sensors are disposed opposite respective ones of two of the plurality of resistance heating elements electrically connected in parallel; and a controller configured to, supply the electrical power from the power control circuit to all of the plurality of resistance heating elements so that a temperature detected by the first temperature sensor approaches a first predetermined temperature, and cut off the electrical power supplied from the power control circuit to all of the plurality of resistance heating elements in response to a temperature detected by the second temperature sensor reaching a second predetermined temperature prior to the temperature detected by the first temperature sensor reaching the first predetermined temperature” along with the remaining claim limitations.
Regarding claims 34-36, the prior art of record does not disclose or suggest the recited “second temperature sensor opposite a second resistance heating element of the plurality of resistance heating 
Regarding claims 37-39, the prior art of record does not disclose or suggest the recited “second temperature sensor opposite a second resistance heating element of the plurality of resistance heating elements such that only two of the plurality of electric temperature sensors are disposed opposite respective ones of two of the plurality of resistance heating elements electrically connected in parallel; and a first elastic member configured to generate pressure to press the first temperature sensor to the base, wherein electrical power is supplied to all of the plurality of resistance heating elements so that a temperature of the first resistance heating element is heated to approach a first predetermined temperature, and the electrical power supplied to all of the plurality of resistance heating elements is cut off in response to a temperature detected by the second temperature sensor reaching a second predetermined temperature” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852